Exhibit 10.27

MPS GROUP, INC.

AMENDED AND RESTATED

MANAGEMENT SAVINGS PLAN

(Effective as of January 1, 2009)



--------------------------------------------------------------------------------

Table of Contents

 

          Page

ARTICLE I

   INTRODUCTION AND ESTABLISHMENT    1

ARTICLE II

   DEFINITIONS    1

ARTICLE III

   PARTICIPATION    5

3.1

   Eligibility to Participate    5

3.2

   Beneficiary Election    5

ARTICLE IV

   PARTICIPANTS’ ACCOUNTS; EMPLOYER CONTRIBUTION CREDITS    5

4.1

   Accounting for Participants’ Interests    5

4.2

   Vesting of a Participant’s Account    7

4.3

   Distribution of a Participant’s Periodic Contribution Subaccount Other Than
for Death    7

4.4

   Distribution Upon Death    7

4.5

   Unforeseeable Emergency    7

4.6

   Gross-up    7

4.7

   Delay in Payment to Specified Employees    8

ARTICLE V

   PLAN ADMINISTRATOR    8

5.1

   Committee    8

5.2

   Right and Duties    8

5.3

   Compensation; Indemnity and Liability    9

5.4

   Taxes    9

ARTICLE VI

   CLAIM REVIEW PROCEDURE    9

ARTICLE VII

   AMENDMENT AND TERMINATION; CHANGE IN CONTROL    10

7.1

   Amendments    10

7.2

   Termination of Plan    10

7.3

   Change In Control Provisions    10

ARTICLE VIII

   MISCELLANEOUS    10

8.1

   Limitation on Participant’s Rights    10

8.2

   Benefits Unfunded    11

8.3

   Other Plans    11

8.4

   Cooperation and Receipt or Release    11

8.5

   Governing Law    11

8.6

   Gender, Tense and Heading    12

8.7

   Successors and Assigns; Nonalienation of Benefits    12

8.8

   Combination With Other Plan    12

8.9

   Compliance with Code §409A    12

APPENDIX A

   AMOUNT OF DEATH BENEFIT UNDER SECTION 4.4(ii)    14

APPENDIX B

   FORM OF NOTICE OF PARTICIPATION NOTICE OF PARTICIPATION MPS GROUP, INC.
MANAGEMENT SAVINGS PLAN (200X)    15



--------------------------------------------------------------------------------

ARTICLE I

INTRODUCTION AND ESTABLISHMENT

MPS Group, Inc. (“Company”) hereby establishes the MPS Group, Inc. Amended and
Restated Management Savings Plan (“Plan”) for the benefit of Eligible Executives
of the Company and its Subsidiaries. The Plan provides for the Company to make
contribution credits to an Account for each Eligible Executive, which account is
credited with earnings in accordance with the Plan.

The effective date of the Plan is January 1, 2009 (“Effective Date”). This Plan
is intended to supersede the MPS Group, Inc. Management Savings Plan as
originally effective January 1, 2004 in order to bring the Plan into compliance
with the Code § 409A deferred compensation rules.

ARTICLE II

DEFINITIONS

When used in this Plan, the following terms shall have the meanings set forth
below unless a different meaning is plainly required by the context:

“Account” means the records maintained by the Plan Administrator (or its
designee) to determine each Participant’s interest under this Plan. The plan
Administrator may establish such subaccounts as it deems necessary for the
proper administration of the Plan, which subaccounts shall include the Periodic
Contribution Subaccount and the Change in Control Subaccount to the extent
necessary or appropriate under Article IV. To the extent the Plan Administrator
determines necessary or appropriate for administrative convenience, the Plan
Administrator may provide for the Accounts to be established and maintained as
part of the accounts maintained under the EDC Plan.

“Beneficiary” means the person(s), trust(s), partnership(s), foundation(s) or
other legal entity(ies), including his estate, last designated by the
Participant in a proper writing received by the Plan Administrator to receive
the vested amount in his Account in the event of such Participant’s death; or if
no designation shall be in effect at the time of a Participant’s death or if all
designated Beneficiaries shall have predeceased the Participant, then the
Beneficiary shall be the Participant’s estate or his personal representative.

“Board” means the Board of Directors of the Company.

“Change in Control” means an event has occurred which is both a “change in
ownership or effective control of the Company” or a “change in the ownership of
a substantial portion of the assets of the Company,” each as defined under Code
§ 409A, and one of the following events:

(a) The acquisition by any “person,” as the term person is used for purposes of
Sections 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended, of
legal or beneficial ownership of 35% percent or more of either (i) the then
outstanding shares of common stock of the Company, or (ii) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors;



--------------------------------------------------------------------------------

(b) Individuals who, on the Effective Date, constitute the Board cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual, becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of the directors then comprising the Board
shall be considered as though such individual were a member of the Board as of
the date hereof;

(c) Approval by the shareholders of the Company of a reorganization, merger or
consolidation, in each case unless the shareholders of the Company immediately
before such reorganization, merger or consolidation own, directly or indirectly,
immediately following such reorganization, merger or consolidation at least a
majority of the combined voting power of the outstanding voting securities of
the corporation resulting from such reorganization, merger or consolidation in
substantially the same proportion as their ownership of the voting securities
immediately before such reorganization, merger or consolidation; or

(d) Approval by the shareholders of the Company of (i) a complete liquidation or
dissolution of the Company, or (ii) the sale or other disposition of more than
50% of the assets of the Company within a twelve month period.

“Change in Control Credit” shall have the meaning ascribed to that term in
Section 4.1(b).

“Change in Control Subaccount” shall have the meaning ascribed to that term in
Section 4.1(b).

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” means MPS Group, Inc., a Florida corporation, or its successor or
successors.

“Compensation” means the annual cash compensation (salary plus annual bonus)
paid by the Employer to the Participant on account of services for the Plan
Year. The Participant’s Compensation shall include amounts deferred by the
Participant to any deferred compensation plan of the Employer (whether or not
qualified), and any salary reduction amounts contributed to a welfare plan. The
term “Compensation” shall not include long-term incentive payments, signing
bonuses, income from stock options, restricted stock, or other stock-related
awards, car allowances and non-cash remuneration, such as health benefits, life
insurance and other fringe benefits.

“Compensation Committee” shall mean the duly authorized compensation committee
of the Board of Directors of the Company.

“Disability” shall mean (a) a Participant’s receipt of income replacement
benefits for a period of not less than 3 months under the Company’s long-term
disability plan by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (b) if a Participant is
not covered by the Company’s long-term disability plan, a Participant’s
inability to engage in any substantial gainful activity by reason of any
medically determinable physical ormental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, as determined by the Plan Administrator (or its designee).

 

2



--------------------------------------------------------------------------------

“EDC Plan” means the MPS Group, Inc. Executive Deferred Compensation Plan, as
amended from time to time

“Effective Date” means the effective date of this Plan, January 1, 2004.

“Election Form” means the form prescribed by the Plan Administrator on which a
Participant may specify his Beneficiary(ies) and the manner of payment of his
benefits, subject to the approval of the Plan Administrator.

“Eligible Executive” means a key employee designated as eligible pursuant to
Section 3.1. Any dispute regarding any individual’s classification shall be
determined by the Plan Administrator in its sole discretion.

“Employer” means the Company and any Subsidiary or related employer designated
by the Company to participate in the Plan.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Notice of Participation” shall have the meaning ascribed to that term in
Section 3.1.

“Participant” means an Eligible Executive who has received a Periodic
Contribution Credit or has been designated as entitled to receive a Change in
Control Credit and whose interest in the Plan has not been wholly distributed.

“Periodic Contribution Credit” means a contribution credit made by the Company
pursuant to Section 4.1 (a).

“Periodic Contribution Subaccount” shall have the meaning ascribed to that term
in Section 4.1 (a).

“Plan” means the MPS Group, Inc. Amended and Restated Management Savings Plan,
as set forth herein and as it may be amended from time to time.

“Plan Administrator” means the Compensation Committee of the Board or, if
applicable, another committee appointed pursuant to Article V to administer the
Plan.

“Plan Year” means January 1 through the next following December 31.

“Protected Termination of Employment” means the involuntary termination other
than a Termination for Cause of the employment of a Participant (designated as
entitled to receive a Change in Control Credit) from the Employer:

(a) within the six (6) month period prior to the consummation of any transaction
that results in a Change in Control; or

 

3



--------------------------------------------------------------------------------

(b) that the Participant can reasonably show (i) was at the direction or request
of a third party that had taken steps reasonably calculated to effect a Change
in Control provided that such Change in Control is actually consummated within
twelve (12) months following such termination, or (ii) occurred in anticipation
of a Change in Control provided that such Change in Control is actually
consummated within twelve (12) months following such termination.

“Replacement Income Amount” means the amount calculated in accordance with
Section 4.1(b).

“Retirement” means a “retirement” as defined under the EDC Plan, except that a
Termination for Cause shall not be treated as a Retirement.

“Subsidiary” means any corporation in an unbroken chain of corporations,
beginning with the Company, if each of the corporations other than the last
corporation in the unbroken chain owns shares possessing 50% or more of the
total combined voting power of all classes of shares in one of the other
corporations in such chain. The term “Subsidiary” shall also include a
partnership or limited liability company in which the Company or a Subsidiary
owns 50% or more of the profits interest or capital interest.

“Termination for Cause” means the involuntary termination of the employment of a
Participant from the Employer for any of the following reasons:

(a) as a result of an act or acts by the Participant which have been found in an
applicable court of law to constitute a felony (other than traffic-related
offenses);

(b) as a result of one or more willful acts by Participant which in the good
faith judgment of the Board constitute one or more willful violations of law or
of policies of the Employer and which result in demonstrably material injury to
the Employer;

(c) as a result of an act or acts of proven dishonesty by the Participant
resulting or intended to result directly or indirectly in significant gain or
personal enrichment to the Participant at the expense of the Employer or
shareholders of the Company; or

(d) upon the willful and continued failure by the Participant to perform his
duties with the Employer (other than any such failure resulting from incapacity
due to mental or physical illness not constituting a Disability), after the
expiration of the cure period (such cure period to be determined in the good
faith judgment of the Plan Administrator) stated in a written demand for
substantial performance delivered by the Plan Administrator to the Participant,
which demand specifically identifies the manner in which the Plan Administrator
believes that the Participant has not substantially performed his duties and the
applicable cure period to remedy such failure; provided, however, if in the Plan
Administrator’s good faith judgment the failure is not curable, then no such
cure period shall be required.

For purposes of this Plan, no act or failure to act by the Participant shall be
deemed to be “willful” unless done or omitted to be done by the Participant not
in good faith and without reasonable belief that the Participant’s action or
omission was in the best interests of the Employer. The determination of whether
a termination of employment is a “Termination for Cause” shall be made by the
Plan Administrator. Notwithstanding the foregoing, if the

 

4



--------------------------------------------------------------------------------

Participant has entered into an employment agreement with the Employer that is
binding as of the date of employment termination, and if such employment
agreement defines “Cause” or “Good Reason” then the definition of “Cause” or
“Good Reason” in such agreement, in lieu of the definition of “Cause” provided
above, shall apply to the Participant for purposes of the Plan.

“Valuation Date” means December 31st of each year or the date of an earlier
occurring Change in Control and any other date(s) selected by the Plan
Administrator (or its designee) as of which the Accounts of Participants are
valued while the Plan is in effect.

“Year of Service” means, subject to such break in service rules as the Plan
Administrator may establish, each Plan Year in which the Eligible Executive is
credited with 1,000 or more “Hours of Service” with the Employer. Hours of
Service shall be determined hereunder in accordance with the Company’s general
rules for determining such hours under its tax-qualified plans. Service for
credit with predecessor companies shall be granted in the discretion of the
Committee as reflected on the Notice of Participation given to an Eligible
Executive.

ARTICLE III

PARTICIPATION

3.1 Eligibility to Participate. Prior to the beginning of each Plan Year, the
Compensation Committee (or its designee) shall specify the Eligible Executives
who will receive Periodic Contribution Credits for that Plan Year. For the
initial Plan Year, the Compensation Committee (or its designee) shall specify
Eligible Executives within three (3) months after the adoption of the Plan. Such
eligibility designation may be made by establishing a minimum compensation level
for participation or by the use of such other criteria as the Compensation
Committee (or its designee) deems appropriate from time to time (including
designating individuals by name). Each Eligible Executive will be notified of
his or her eligibility by delivery of a Notice of Participation substantially in
the form of Appendix B hereto. Designation as an Eligible Executive for one Plan
Year does not guarantee that you will be designated as an Eligible Executive for
any future Plan Year.

3.2 Beneficiary Election. The Eligible Executive shall designate one or more
Beneficiary(ies) to receive payment of amounts in his Account in the event of
death in accordance with the procedures set forth in the EDC Plan.

ARTICLE IV

PARTICIPANTS’ ACCOUNTS; EMPLOYER CONTRIBUTION CREDITS

4.1 Accounting for Participants’ Interests.

(a) Periodic Contribution Subaccount. The Plan Administrator (or its designee)
shall establish a “Periodic Contribution Subaccount” for each Participant under
the Plan. Thereafter, unless the Compensation Committee otherwise determines, as
of the end of each Plan Year (or as of such other date as the Compensation
Committee may determine), there shall be credited to the Periodic Contribution
Subaccount of each Eligible Executive who is employed on the last day of the
Plan Year and who has a Year of Service for such Plan Year an amount equal to a
percentage of the Eligible Executive’s Compensation for such Plan Year. The
annual Periodic Contribution Credit received by each Eligible Executive
initially shall be five percent (5%) of Compensation;

 

5



--------------------------------------------------------------------------------

provided, that each year the Compensation Committee may, in its sole discretion,
change such percentage for the year for an Eligible Executive, but in no event
shall the Periodic Contribution Credit, be less than five percent (5%) of
Compensation.

(b) Change in Control Subaccount. The Compensation Committee of the Board may at
any time designate any Participant as entitled to receive a credit upon a Change
in Control (a “Change in Control Credit”). Once a Participant is so designated,
such designation may not be rescinded for the remainder of the period such
Participant is employed by the Employer. With respect to any Participant who has
been designated as entitled to receive a Change in Control Credit, the Plan
Administrator (or its designee) shall establish a “Change in Control Subaccount”
for such Participant under the Plan. There, shall be credited to such
Participant’s Change in Control Subaccount as of the date of a Change in Control
(if such Participant is employed by the Employer on the date of the Change in
Control or experienced a Protected Termination of Employment) a Change in
Control Credit in an amount equal to the Replacement Income Amount, minus the
value of the Participant’s Periodic Contribution Subaccount on the date of the
Change in Control. The Replacement Income Amount is calculated pursuant to this
Section 4.1(b), as follows:

(i) First, calculate the annual amount of replacement income determined by
multiplying 50% by the annual average of the Compensation earned by the
Participant during the three (3) full calendar years of employment immediately
preceding the calendar year in which the Change in Control occurs. If a
Participant was not employed for all twelve (12) months of a calendar year, the
Compensation earned for that calendar year shall be adjusted to reflect the
amount that would have been earned had the Participant been employed for twelve
(12) months.

(ii) Second, determine the lump sum present value, as of the date of the Change
in Control, of a single life annuity that will provide the annual amount of
replacement income calculated in Section 4.1(b)(i) beginning when the
Participant would attain age 56 and continuing for his or her life, or if the
Participant has already attained the age of 56, then from his or her age on the
date of the Change in Control and continuing for his or her life. This
calculated lump sum amount is the Replacement Income Amount.

(iii) For purposes of determining the Replacement Income Amount, the following
actuarial assumptions shall be used:

 

  (A) 1994 Group Annuity Reserve table using blended 50% male and female rates;
and

 

  (B) The “applicable interest rate” specified in Code Section 417(e)(3) or
subsequent legislation.

(c) Investment Performance. The Plan Administrator shall permit each Participant
to direct the manner in which the balance in his Account will be deemed invested
by selecting among the hypothetical investment benchmarks specified by the Plan
Administrator from time to time in accordance with such rules, regulations and
procedures as the Plan Administrator may

 

6



--------------------------------------------------------------------------------

establish from time to time. A list of the hypothetical investment benchmarks in
place as of a given time (which may be the same benchmarks as the Company
provides to participants in the EDC Plan) shall be available to Participants by
contacting the Human Resources department of the Company. Each Account will be
credited each Valuation Date with the earnings and losses of the hypothetical
investment benchmark designated by the Participant since the preceding Valuation
Date in such manner as may be determined by the Plan Administrator (or its
designee).

4.2 Vesting of a Participant’s Account. A Participant’s Change in Control
Subaccount shall always be 100% vested and nonforfeitable; provided such
Participant is employed by the Employer on the date of the Change in Control or
experienced a Protected Termination of Employment. A Participant’s interest in
the amount credited to his Periodic Contribution Subaccount shall become 100%
vested and nonforfeitable upon the earliest of his death, Disability, Retirement
or a Change in Control. The Participant’s interest in the amount credited to his
Periodic Contribution Subaccount shall also become vested upon the completion of
five (5) or more Years of Service provided, however, if the Participant incurs a
Termination for Cause (whether before or after the completion of such five
(5) Years of Service), or if the Participant’s employment is otherwise
terminated prior to vesting as provided in this or the preceding sentence, his
entire Periodic Contribution Subaccount shall be forfeited.

4.3 Distribution of a Participant’s Periodic Contribution Subaccount Other Than
for Death. Subject to modification upon a Change in Control, as specified in
Section 7.3, a Participant’s vested Periodic Contribution Subaccount shall be
distributed in cash in accordance with the distribution rules in effect under
Article VII of the EDC Plan and the election made by the Participant with
respect to his or her deferrals under the EDC Plan. If a Participant is not also
a participant in the EDC Plan, such Participant shall elect the period after
which payment of a Participant’s vested Periodic Contribution Subaccount is to
be made or begin to be made and the payment form (and make any changes to the
form and timing of the payment election) in accordance with the same rules as
applicable under the EDC Plan, and for purposes of distributing the
Participant’s Periodic Contribution Subaccount, such Participant shall be
treated as a participant in the EDC Plan.

4.4 Distribution Upon Death. In the event of the Participant’s death, the
Participant’s Beneficiary shall be paid the greater of (i) the Participant’s
Account as of the date of death, or (ii) the amount specified in Appendix A of
this Plan. All such amounts shall be paid to the Participant’s Beneficiary in
accordance with the provisions for the payment of Death Benefits in Article VII
of the EDC Plan.

4.5 Unforeseeable Emergency. In the event of an Unforeseeable Emergency, as
defined under the EDC Plan, a Participant may file a written request with the
Plan Administrator (or its designee) for distribution of all or a portion of the
vested amount credited to his Account in accordance with the rules and
procedures established under the EDC Plan. The Plan Administrator (or its
designee) shall have the sole discretion to determine whether to grant a
Participant’s request and the amount to distribute to the Participant.

4.6 Gross-up. To the extent designated by the Compensation Committee and
reflected on a Notice of Participation, if any amounts credited under this Plan
result in the imposition, under Code § 4999, of an excise tax on a Participant,
the Company will pay the

 

7



--------------------------------------------------------------------------------

Participant an additional amount to make the Participant “whole” for certain
excise or penalty taxes the Participant must pay as a result of the imposition
of the excise tax. The amount of gross-up specified on the Notice of
Participation will specify for which taxes the Participant is being grossed-up.
In addition, to the extent that a Participant has an employment agreement with
the Company specifying that the Participant will receive a gross-up payment to
offset excise taxes on the Participant under Code § 4999 for payments received
from the Employer, then such Participant shall be entitled to application of
such employment agreement provisions to amounts credited under this Plan (but
such Participant shall be entitled to only a single instance of gross-up
benefits from any source for amounts credited under the Plan, it not being the
intention to duplicate gross-up benefits for amounts credited hereunder to any
one Participant). Payment of any gross-up payment shall be made no later than
the end of the Participant’s taxable year next following the Participant’s
taxable year in which the Participant remits the related taxes.

4.7 Delay in Payment to Specified Employees. Notwithstanding any provision of
the Plan to the contrary, if a Participant is a “specified employee” as defined
in the EDC Plan and the payment event is a “separation from service” as defined
in the EDC Plan, then payment will be subject to the six-month delay as set
forth in the EDC Plan.

ARTICLE V

PLAN ADMINISTRATOR

5.1 Committee. The Plan Administrator shall be the Compensation Committee or
such committee as may be designated by the Compensation Committee to administer
and manage the Plan. Members of any committee shall not be required to be
employees of the Company or Participants. Action of the Plan Administrator may
be taken with or without a meeting of committee members. If a member of the
committee is a Participant in the Plan, he shall not participate in any decision
which solely affects his own Account. Upon the occurrence of a Change in
Control, the individual or individuals serving in the capacity of Plan
Administrator on the date of the Change in Control may not be changed by the
Compensation Committee or Board without the approval of a majority of the
Participants or until such time as all benefits due to Participants have been
paid to the applicable Participant or Beneficiary or a trust formed pursuant to
Section 8.2 has been fully funded.

5.2 Right and Duties. The Plan Administrator shall have the discretionary
authority to administer and manage the Plan and shall have all powers necessary
to accomplish that purpose, including (but not limited to) the following:

(a) to construe, interpret and administer this Plan;

(b) to make allocations and determinations required by this Plan, and to
maintain records relating to Participants’ Accounts;

(c) to compute and certify to the Company the amount and kinds of benefits
payable to Participants or their beneficiaries, and to determine the time and
manner in which such benefits are to be paid;

(d) to authorize all disbursements by the Company pursuant to this Plan;

 

8



--------------------------------------------------------------------------------

(e) to maintain (or cause to be maintained) all the necessary records of the
administration of this Plan;

(f) to make and publish such rules for the regulation of this Plan as are not
inconsistent with the terms hereof;

(g) to delegate to other individuals or entities from time to time the
performance of any of its duties or responsibilities hereunder; and

(h) to hire agents, accountants, actuaries, consultants and legal counsel to
assist in operating and administering the Plan.

The Plan Administrator shall have the exclusive discretionary authority to
construe and to interpret the Plan, to decide all questions of eligibility for
benefits and to determine the amount and manner of payment of such benefits, and
its decisions on such matters shall be final and conclusive on all parties.

5.3 Compensation; Indemnity and Liability. The Plan Administrator shall serve as
such without bond and without compensation for services hereunder. All expenses
of the Plan and the Plan Administrator shall be paid by the Company. If the Plan
Administrator is a committee, no member of the committee shall be liable for any
act or omission of any other member of the committee, nor for any act or
omission on his own part, excepting his own willful misconduct. The Company
shall indemnify and hold harmless the Plan Administrator and each member of the
committee against any and all expenses and liabilities, including reasonable
legal fees and expenses, arising out of his membership on the committee,
excepting only expenses and liabilities arising out of his own willful
misconduct.

5.4 Taxes. Subject to Section 4.6, if the whole or any part of any Participant’s
Account shall become liable for the payment of any estate, inheritance, income
or other tax that the Company shall be required to pay or withhold, the Company
shall have the full power and authority to withhold and pay such tax out of any
monies or other property in its hand for the account of the Participant whose
interests hereunder are so liable. The Company shall provide notice of any such
withholding. Prior to making any payment, the Company may require such releases
or other documents from any lawful taxing authority as it shall deem necessary.

ARTICLE VI

CLAIM REVIEW PROCEDURE

Claims for benefits hereunder shall be reviewed in accordance with the
procedures set forth in the EDC Plan.

 

9



--------------------------------------------------------------------------------

ARTICLE VII

AMENDMENT AND TERMINATION; CHANGE IN CONTROL

7.1 Amendments. The Company (or its designee) shall have the right in its sole
discretion to amend this Plan in any manner at any time; provided, however, that
no such amendment shall (without a Participant’s consent):

(a) reduce the Participant’s vested interest in his Account at that time;

(b) modify the definition of Change in Control or modify Section 4.1(b) in a
manner that would result in a decrease in a Participant’s anticipated benefit or
modify Section 7.3 in a manner adverse to applicable Participants, unless such
amendment is necessary in order that compensation deferred under this Plan (and
applicable investment earnings) shall not be includable in income under Code §
409A;

(c) reduce the number of distribution alternatives; or

(d) accelerate payouts from the Plan.

Any amendment shall be in writing and executed by a duly authorized officer of
the Company. All Participants shall be bound by such amendment.

7.2 Termination of Plan. The Company expects to continue this Plan, but does not
obligate itself to do so. Subject to Section 7.3, the Company reserves the right
to discontinue and terminate the Plan at any time, in whole or in part, for any
reason (including a change, or an impending change, in the tax laws of the
United States or any State). If the Plan is terminated, the Plan Administrator
shall be notified of such action in a writing executed by a duly authorized
officer of the Company, and the Plan shall be terminated at the time therein set
forth. Termination of the Plan shall be binding on all Participants, but in no
event may such termination reduce the amounts credited at that time to any
Participant’s Account. If this Plan is terminated, amounts theretofore credited
to Participant’s Periodic Contribution Subaccount, including interest and
earnings from the last Valuation Date to the termination date, shall be paid in
a lump sum immediately, to the extent such payment is consistent with
compensation deferred under the Plan not being included in income under Code §
409A. To the extent that a lump sum payment would cause compensation deferred
under the Plan to be included in income under Code § 409A, a lump sum payment
shall not be made and instead payment shall occur pursuant to the original
schedule as set forth under this Plan and the EDC Plan.

7.3 Change In Control Provisions. Notwithstanding anything contained in this
Plan to the contrary, the Participant’s Account shall become fully vested on the
date of a Change in Control and the Company (or, if a trust has been established
in accordance with Section 8.2 hereof, the trust) shall, within thirty (30) days
of the Change in Control, pay to the Participant a lump sum cash payment of the
full amount credited to his Periodic Contribution Subaccount and Change in
Control Subaccount, with earnings determined under Sections 4.1 (a), (b) and
(c) credited thereto to the date of payment. The Plan may not be terminated in
anticipation of a Change in Control or within six (6) months prior to the
beginning of any transaction that results in a Change in Control.

ARTICLE VIII

MISCELLANEOUS

8.1 Limitation on Participant’s Rights. Participation in this Plan shall not
give any Participant the right to be retained in the Company’s employ or the
employ of any Employer, or any right or interest in this Plan or any assets of
the Company other than as herein provided. The Company reserves the right to
terminate the employment of any Participant without any liability for any claim
against the Employer under this Plan, except to pay any benefits provided for
herein.

 

10



--------------------------------------------------------------------------------

8.2 Benefits Unfunded.

(a) The benefits provided by this Plan shall be unfunded. Except as provided in
Section 8.2(b), all amounts payable under this Plan to Participants shall be
paid from the general assets of the Company, and nothing contained in this Plan
shall require the Company to set aside or hold in trust any amounts or assets
for the purpose of paying benefits to Participants. This Plan shall create only
a contractual obligation on the part of the Company, and Participants shall have
the status of general unsecured creditors of the Company under the Plan with
respect to any obligation of the Company to pay benefits pursuant hereto. Any
funds of the Company available to pay benefits pursuant to the Plan shall be
subject to the claims of general creditors of the Company, and may be used for
any purpose by the Company.

(b) The Company may at any time transfer assets to a trust for purposes of
paying all or any part of its obligations under this Plan, as long as the amount
contributed would not be treated as property transferred in connection with the
performance of services for purposes of Code § 83, as provided in Code § 409A(b)
and as long as no trust assets at any time are “located outside the United
States” or “transferred outside of the United States,” in each case within the
meaning of Code § 409A(b). However, to the extent provided in the trust, such
transferred amounts shall remain subject to the claims of general creditors of
the Company. To the extent that assets are held in a trust when a Participant’s
benefits under the Plan become payable, the Plan Administrator shall direct the
trustee to pay such benefits to the Participant from the assets of the trust.

(c) At the time a Change in Control occurs, if the Company has established a
trust in accordance with Section 8.2(b) hereof, the Company shall transfer cash
and/or other assets to said trust in an amount equal to the total amount of all
the benefits payable hereunder to the Participants or Beneficiaries as set forth
in Section 7.3.

8.3 Other Plans. This Plan shall not affect the right of any Eligible Executive
or Participant to participate in and receive benefits under and in accordance
with the provisions of any other employee benefit plans which are now or
hereafter maintained by the Company, unless the terms of such other employee
benefit plan or plans specifically provide otherwise.

8.4 Cooperation and Receipt or Release. If the Company chooses to use insurance
on the life of the Participant as a means of assisting the Company in meeting
its obligation under the Plan, the Participant must cooperate with the Company
or forfeit any right to benefits. Any payment to a Participant in accordance
with the provisions of this Plan shall, to the extent thereof, be in full
satisfaction of all claims against the Plan Administrator, the Company and any
Employer, and the Plan Administrator may require such Participant, as a
condition precedent to such payment, to execute a receipt and release to such
effect.

8.5 Governing Law. This Plan shall be construed, administered and governed in
all respects in accordance with applicable federal law and, to the extent not
preempted by federal law, in accordance with the laws of the State of Florida
without regard to conflicts of law principles. If any provisions of this
instrument shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions hereof shall continue to be fully
effective.

 

11



--------------------------------------------------------------------------------

8.6 Gender, Tense and Heading. In this Plan, whenever the context so indicates,
the singular or plural number and the masculine, feminine or neuter gender shall
be deemed to include the other. Headings and subheadings in this Plan are
inserted for convenience of reference only and are not considered in the
construction of the provisions hereof.

8.7 Successors and Assigns; Nonalienation of Benefits. This Plan shall inure to
the benefit of and be binding upon the parties hereto and their successors and
assigns; provided, however, that the amounts credited to the Account of a
Participant shall not (except as provided in Section 5.4) be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, charge, garnishment, execution or levy of any kind, either
voluntary or involuntary, and any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber, charge or otherwise dispose of any right to
any benefits payable hereunder, including, without limitation, any assignment or
alienation in connection with a separation, divorce, child support or similar
arrangement, shall be null and void and not binding on the Plan or the Company.
In addition to any obligations imposed by law upon any successor to the Company,
the Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to, or purchaser of, substantially all of
the business or assets of the Company to expressly agree to assume and perform
this Plan in the same manner that the Company would be required to perform it.

8.8 Combination With Other Plan. The Plan may be combined or merged with other
plans of the Company to the extent such merger or combination does not result in
terms contrary to the terms of the Plan, and the Plan Administrator shall
establish the terms and conditions relating to any such merger.

8.9 Compliance with Code §409A.

(a) The Company intends that this Plan meet the requirements of Code § 409A (and
any successor provisions of the Code) and the regulations and other guidance
issued thereunder (the “Requirements”) and be operated in accordance with such
Requirements so that compensation deferred under this Plan (and applicable
investment earnings) shall not be included in income under § 409A of the Code.
Any ambiguities in this Plan shall be construed to affect the intent as
described in this Section 8.9.

(b) To the extent permitted under the Requirements, a Participant may terminate
participation in this Plan or cancel an outstanding deferral election under any
applicable transition rules which are part of the Requirements.

[Signature on Following Page]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned hereby executes this MPS Group, Inc. Amended
and Restated Management Savings Plan as of the 30th day of December, 2008, to be
effective as of the Effective Date.

 

MPS GROUP, INC. By:   /s/ Timothy Payne Name:   Timothy Payne Title:   President
and CEO

 

13



--------------------------------------------------------------------------------

APPENDIX A

AMOUNT OF DEATH BENEFIT UNDER SECTION 4.4(ii)

 

14



--------------------------------------------------------------------------------

APPENDIX B

FORM OF NOTICE OF PARTICIPATION

NOTICE OF PARTICIPATION

MPS GROUP, INC. MANAGEMENT SAVINGS PLAN

(200X)

 

Name:    [Name] Position:    [Title]

This document serves as notification of the terms of your participation in the
MPS Group, Inc. Management Savings Plan.

Eligible Executive: [Name] is an Eligible Executive for Periodic Contribution
Credits for the 200X Plan Year.

Change in Control: [Name] is designated as entitled to receive a credit upon a
Change in Control.

Gross-up: [Name] is entitled to a gross-up payment in the amount of all taxes,
excise taxes, imposed on Participant due to amounts paid or credited under the
Plan.

 

15